DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered. Claims 4-9 and 11-15 are pending, of which claim 15 is withdrawn.
Claims 4-9 and 11-14 are presented for examination below.
Response to Arguments
Applicant’s arguments filed on May 16, 2022 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on May 16, 2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s): “the exterior layer…has an unobstructed exterior surface” (claim 4).
See below.
Claim Objections
Claim 4 is objected to because of the following informalities:  
“configured to be stretched around the waist of a kiteboarder or windsurfer” should read “configured to be stretched around a waist of a kiteboarder or windsurfer,” to enhance clarity and maintain proper antecedent basis
“A body pad that is configured to be stretched… and reduces slippage between the harness and the waist during kiteboarding or windsurfing, comprising” should read “A body pad that is configured to be stretched… and reduces slippage between the harness and the waist during kiteboarding or windsurfing, the body pad comprising,” to enhance clarity
“the central layer is a fabric that is thinner and that has a tensile strength and tear resistance that are both greater than that of the interior and exterior layers” should read “the central layer is a fabric that is thinner than each of the interior layer and the exterior layer and that has a tensile strength and tear resistance that are both greater than that of the interior and exterior layers,” to enhance clarity
a semicolon should be added to the end of the paragraph beginning with “the interior layer,” to aid in readability of the claim
Claim 11 is objected to because of the following informalities:  
“wherein the low-profile connector includes hooks attached near one end of the body pad and loops attached near an opposing end of the body pad” should read “wherein the low-profile connector includes hooks attached near one end of the opposing ends of the body pad and loops attached near the opposite end of the opposing ends of the body pad,” to enhance clarity and maintain proper antecedent basis
Claim 15 is objected to because of the following informalities:  
“a body pad of the type recited in claim 4” should read “the body pad of claim 4,” to enhance clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation “the exterior layer…has an unobstructed exterior surface.” The limitation lacks support in the original disclosure and therefore constitutes new matter. The Examiner notes that the word “unobstructed” does not appear in the specification whatsoever. 
Furthermore, the recitation of “unobstructed” is a negative limitation. With regards to the use of negative limitation in the claims: it has been held that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).
Dependent claims are rejected at least for depending from rejected claims.
See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the exterior layer…has an unobstructed exterior surface.” The limitation is indefinite, as it is unclear what is included or excluded by the term “unobstructed.” As noted above, the limitation is not supported by the specification as filed, and the limitation is indefinite at least in view of the disclosure. The Examiner further notes that the plain meaning of “unobstructed” is “clear of free from obstructions or obstacles” (see definition of “unobstructed” via Merriam-Webster.com), but no obstructions or obstacles have been previously defined in the claim, or described in the specification. It is unclear whether “unobstructed” refers to a plain surface, a flat surface, an exposed surface, etc. In terms of an exposed surface, no viewer or angle of viewing has been previously defined in relation to what is viewable/exposed vs what is obstructed (e.g., from what or from whom is the exterior surface unobstructed?). 
Applicant asserts on page 9 of the Remarks that the cited art fails to teach various amended claim limitations, such as: “an exterior layer [that] ... has an unobstructed exterior surface…To the contrary, the exterior surface of Capp's exterior layer is cluttered with compartments for carrying equipment. See, e.g., Fig. 1. Indeed, removal of these compartments would have rendered Capps unsatisfactory for its equipment-carrying intended purpose (emphasis added).” As such, it appears that Applicant intends for “unobstructed” to refer to a surface that does include pockets or other compartments, such as in Capps’ disclosure. Accordingly, the Examiner suggests the use of “consisting of” language (e.g., “the body pad consisting of” instead of “the body pad comprising”) to limit the claim scope to the structure recited in claim 4, and to exclude other structures such as pockets and compartments, while still complying with the requirements of 35 USC 112 (a) and (b).
Dependent claims are rejected at least for depending from rejected claims.


Examiner’s Note
Claims 4-9 and 11-14 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims remain rejected under 35 USC 112(a) and (b), as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732